Citation Nr: 0519364	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for an eye disorder



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1948 to September 1949 and from December 1951 to May 1974 as 
well as unverified active service from September 1949 to 
December 1951, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in February 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
headaches.  However, during the pendency of the appeal, a 
rating decision dated in March 2005 granted service 
connection for headaches and assigned a noncompensable 
evaluation effective from July 31, 2000.  As such, the issue 
no longer remains in appellate status, and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the veteran's 
service medical records may be incomplete.  In this regard, 
the Board observes that the veteran had verified active 
service from February 1948 to September 1949 and from 
December 1951 to May 1974 as well as unverified active 
service from September 1949 to December 1951.  In connection 
with this claim, it appears that the veteran submitted copies 
of his service medical records which include an August 1972 
service ophthalmologic consultation report in which the 
veteran complained of problems reading, headaches, and 
blurred vision; no diagnosis is reported.  Although the 
veteran's service medical records do not appear to be 
complete particularly from his early active duty, he has 
reported in his July 2000 claim that he was first seen for an 
eye problem in 1966.  In his November 2001 notice of 
disagreement and in his May 2002 substantive appeal he 
reported that he was treated for an eye disorder in 1972.  In 
his substantive appeal, he reported that the medical 
personnel who saw him in service in 1972 at Ft. Sill referred 
him to a specialist from Brooke Army Hospital who was 
scheduled to visit Ft. Sill.  He indicated that he was seen 
by the eye specialist after a couple of weeks, and told that 
he had damage to his eyes.  The veteran was afforded a VA 
examination in January 2005 at which time the examiner opined 
that after a review of the veteran's records, he did not feel 
that the veteran's vascular occlusion was caused by service 
duties.  However, based on the veteran's statement regarding 
inservice treatment after August 1972, and what appears to be 
incomplete service medical records, the Board finds that a 
specific request should be made for the veteran's complete 
service medical records. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the 
appropriate government entity and 
request the veteran's complete service 
medical records relating to his active 
duty from February 1948 to May 1974.  
As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The veteran should be 
notified of the RO's attempts to 
locate his service medical records 
from his active duty service, as well 
as any further action to be taken.

2.  The RO should review any 
additional service medical records 
obtained pursuant to this remand, and 
determine whether such records 
require a referral to the January 
2005 eye examiner for review and 
revision of his prior January 2005 
opinion, if necessary, regarding the 
likelihood of a relationship between 
the veteran's current eye disorder 
and his active military service.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




